DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 11-30-2020. As directed, claims 1, 8, 11, 18, and 23 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-23 are pending in the current application.

Response to Amendment
Applicant has amended claims 1, 11, and 18 to address a previously held indefiniteness rejection. The previously held rejections of claims 1-23 under 35 U.S.C. 112(b) are hereby withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Replace claim 1 with the following:
--1. A motion assistance apparatus, comprising:
a proximal support configured to support a proximal part of a user, the proximal part of the user being a shank of the user;

a coupling link configured to rotate about a first rotation axis on the proximal support, the coupling link rotatably connected to the first drive link by a first joint and rotatably connected to the second drive link by a second joint, where a distance between the first joint and the first rotational axis is greater than a distance between the second joint and the first rotational axis such that, when the coupling link rotates, the first drive link and the second drive link perform the translational motions at different velocities;
a support link having a first end and a second end, the first end rotatably connected to the first drive link and the second end rotatably connected to the second drive link, the support link configured to vary a length thereof, the support link being on a front side of the user when the user wears the motion assistance apparatus; and
a distal support rotatably connected to the support link, the distal support configured to support a distal part of the user, the distal part of the user being a foot of the user.—
Cancel claim 10.
Replace claim 11 with the following:
--11. A motion assistance apparatus, comprising:
a proximal support configured to support a proximal part of a user;
a first drive link and a second drive link, the first drive link and the second drive link each configured to perform translational motions with respect to the proximal support;
a support link rotatably connected to the first drive link and the second drive link;
a distal support connected to the support link, the distal support configured to support a distal part of the user; and

link to the RCM in response to a decrease in the length of the coupling link.—
Replace claim 14 with the following:
--14. The motion assistance apparatus of claim 11, wherein the support link is configured to rotate about the RCM in the joint of the user connecting the distal part and the proximal part
of the user, or in a vicinity of the joint.—
Cancel claim 15.
Replace claim 18 with the following:
--18. A motion assistance apparatus, comprising:
a proximal support configured to support a proximal part of a user;
a distal support configured to support a distal part of the user;
a support link connected to the distal support;
a first drive link rotatably connected to a first end of the support link, the first drive link configured to perform a translational motion with respect to the proximal support;

a coupling link configured to rotate about a first rotation axis on the proximal support, the coupling link rotatably connected to the first drive link by a first joint and rotatably connected to the second drive link by a second joint, where a distance between the first joint and the first rotational axis is greater than a distance between the second joint and the first rotational axis such that, when the coupling link rotates, the second drive links performs the translational motion with respect to the proximal support at a slower velocity than the first drive link performs the translational motion with respect to the proximal support, wherein
at least one of the first drive link and the second drive link is configured to vary a length thereof, the at least one of the first drive link and the second drive link including,
a first sub-drive link rotatably connected to the first end of the support link;
a second sub-drive link configured to one of (i) move relative to the first sub-drive link or (ii) slide along the first sub-drive link, the second sub-drive link configured to vary the length of a respective one of the at least one of the first drive link and the second drive link; and
one of (i) a turnbuckle screwed to the first sub-drive link and the second sub-drive link or (ii) a drive link fixture configured to fix the first sub-drive link and the second sub-drive link, the one of the turnbuckle or drive link fixture configured to set the length of the respective one of the at least one of the first drive link and the second drive link.--
Cancel claim 21.
Cancel 
Authorization for this examiner’s amendment was given in a communication from Michael Teich on 1-12-2021 following a telephonic interview on 1-8-2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly anticipate and/or render obvious the limitations of claim 1. More specifically, although the previously relied on combination of Smith (US 2015/0321340) and Bond (US 2016/0175180) includes a coupling link rotatably attached to first and second drive links, wherein the first drive link is attached to the coupling link by a first joint that is further from the rotational axis than a second joint connecting the second drive link to the coupling link, the relied upon combination does not render obvious the placement of the proximal support at the user’s shank, and the support link placed at a front side of the user’s when the apparatus is worn.
Further, the subject matter of claim 15 was previously indicated as allowable because the previously relied upon combination of Smith (US 2015/0321340) and Cozzo (WO 2016/067229) used in the rejection of independent claim 11, did not render obvious that varying the length of the coupling link changed a distance between the remote center of motion and the support link.
In addition, Smith (US 2015/0321340) fails to anticipate and/or render obvious the limitations of amended claim 18 regarding either first and second sub-drive links rotatably connected to ends of the support link and configured to slide along each other or a turnbuckle used to vary the length of either the first or second drive link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785